EXHIBIT 10.12

EMPLOYMENT AGREEMENT

This Agreement is made as of October 11, 2018, by and between Entercom
Communications Corp., a Pennsylvania corporation (hereinafter referred to as the
“Company” or “we”), and Robert E. Philips (hereinafter referred to as “Employee”
or “you”).

The Company shall continue to employ Employee and Employee hereby accepts
continued employment with the Company upon the terms, conditions and provisions
of this Agreement as set forth below.

1.    Term. The initial term of this Agreement shall commence on the complete
execution of this Agreement and continue through December 31, 2020, subject to
termination or extension as provided herein. This Agreement shall automatically
renew from year to year thereafter, unless either party gives at least sixty
(60) days prior written notice of its election to either terminate or to
renegotiate the terms of this Agreement at the end of the initial term or any
then current renewal term.

2.     Salary and Benefits. You will be paid a salary as follows:

a.    Commencing as of November 17, 2017, you will be paid, on a semi-monthly
basis, an annualized salary of $525,000.

b.    Commencing on the first anniversary of the salary increase in Section 2.a
and each anniversary thereafter during the term, your salary shall be increased
by two percent (2%), or more if the Company chooses a larger increase, as
determined by the Company in its sole discretion.

Such salary and any other compensation to be paid to you hereunder will be
subject to all payroll deductions or withholding authorized by you or required
by federal, state or local laws or regulations.

In addition, you will be eligible to participate in the Company’s 401(k) Plan
and you will be provided with coverage under the Company’s employee benefit
insurance plans and any other benefits generally available to officers of the
Company, as governed by the applicable plan documents and Company policy, on the
same terms as generally offered to officers of the Company. You will be eligible
to accrue vacation at a rate of twenty (20) days per calendar year.

3.    Annual Incentive Bonus. You will be eligible for a cash bonus with a
target amount of $300,000 annually. The actual amount of such bonus will be
determined in the sole discretion of the Company. The Company may adjust the
manner in which you earn incentive compensation, the metrics under which
performance might be judged and/or the timing of payments, e.g., quarterly
versus annually. Any bonuses earned will be paid no later than the last day of
the second month following the applicable time period in question (i.e., quarter
/ year). In the event of a termination by the Company prior to last day of any
applicable period (i.e., quarter / year), the Company shall determine in its
sole discretion whether to pay a pro-rata bonus for such period.

 

1



--------------------------------------------------------------------------------

4.    Future Equity Grants. Commencing with the Company’s 2019 fiscal year, you
will be eligible to receive annual equity grants with a target value of
$200,000, as determined in the discretion of the Compensation Committee based
upon the recommendation of the Chief Executive Officer of the Company. Subject
to your continued employment with the Company, all such equity grants under this
Section 4 shall vest as follows: 50% on the second anniversary of the date of
grant and 25% on each of the third and fourth anniversaries of the date of
grant. Consistent with the foregoing, the terms of any such grants shall be set
forth in a grant instrument in the form approved by the Compensation Committee.

5.    Duties. As Chief Revenue Officer and Regional President, you will be
responsible for the general management and supervision of certain of the
Company’s radio market operations assigned to you, shall perform such services
as are consistent with the Chief Revenue Officer position, and shall discharge
such other duties as may from time to time be assigned by Chief Operating
Officer and the Chief Executive Officer of the Company. In addition, you will
oversee various corporate staff functions as designated by the Company’s COO and
will be responsible for facilitating the effective coordination and integration
of the various activities of relevant functions of the corporate staff and local
markets to help facilitate meeting and exceeding the Company’s business goals.
You agree that you will devote your full time and best efforts to the Company’s
business and will not accept any outside employment without the prior written
consent of the COO of the Company.

6.    Termination. This Agreement may be terminated during the initial term or
any renewal term as follows:

a.    The Company may terminate this Agreement and your employment hereunder at
any time for Cause and without further obligation hereunder. For purposes of
this Agreement, “Cause” means: (i) you have intentionally and knowingly engaged
in fraud, embezzlement, theft, commission of a felony or proven material
dishonesty in the course of your employment or service; (ii) you have
intentionally and knowingly breached any material provision of this Agreement
including without limitation violating any of the restrictive covenants
contained in Section 7 hereof; or (iii) you have intentionally and knowingly
disclosed trade secrets or confidential information of the Company to persons
not entitled to receive such information.

b.    The Company may terminate this Agreement and your employment hereunder at
any time for its convenience and without Cause. In the event of a termination of
this Agreement by the Company and your employment hereunder without Cause,
subject to the conditions set forth below, the Company shall be obligated to
(i) beginning with the first payroll period following the sixtieth (60th) day
following your termination, continue to pay you the salary in accordance with
the Company’s regular payroll practices for one (1) year from the date of such
termination, provided, however, that the initial payment shall include salary
for all payroll periods from the date of termination through the date of such
initial payment; and (ii) provide that all grants of equity made through the
effective date of such termination will continue to vest through the period
ending on the one (1) year anniversary of such termination, as if you had
remained employed hereunder through that date. Such continued payments and
vesting of equity are expressly conditioned on: (i) your agreeing to a general
release in form satisfactory to the Company releasing the Company and its
affiliated entities and all of their officers, directors, employees and agents
from any and all claims or liabilities made or claimed by you arising out of
your employment and/or the termination of employment and such release

 

2



--------------------------------------------------------------------------------

becoming effective prior to the sixtieth (60th) day following the date of your
termination of employment, (ii) your full compliance with the restrictive
covenants contained in Section 7 hereof, (iii) for a period of twelve
(12) months following the date of your termination, your availability to provide
and, if reasonably requested by the Company, your provision of consultative
services related to the Company’s transition to your successor, provided however
that if you elect to terminate these severance benefits during the period
permitted by Section 7(e), you shall not be required to continue to provide such
consulting services following such election, and (iv) you not electing to
terminate these severance benefits during the period permitted by Section 7(e),
i.e., if you fail to timely sign or revoke a release, if you violate any of the
restrictive covenants contained in Section 7 hereof, if you fail to provide
requested consultative services, or if you invoke your right under Section 7(e),
any remaining severance payments, and any unvested equity grants and undelivered
shares of unrestricted stock, will be forfeited. Any payments made under this
Section 6.b incident to a termination of employment shall be in lieu of and in
satisfaction of all claims for severance, payment in lieu of notice or other
compensation which may otherwise arise upon termination of employment with the
Company except for salary earned through the date of termination and payment of
earned but unused vacation in accordance with Company policy then in existence.

c.    You may terminate this Agreement for “Good Reason” upon written notice to
the Company within thirty (30) days of the occurrence of any of the events set
forth below as “Good Reason,” in which case the Company shall be treated as
having terminated your employment hereunder without Cause. “Good Reason” means:

 

  (i)

the assignment to you of any duties inconsistent in any material respect with
your position (including status, offices and titles), authority, duties or
responsibilities which remains uncured thirty (30) days after receipt of notice
thereof given by you or any other action by the Company which results in a
material diminishment in such position, authority, duties or responsibilities,
and which remains uncured thirty (30) days after receipt of notice thereof given
by you; or

 

  (ii)

any material breach by the Company in performing its obligations hereunder and
which remains uncured thirty (30) days after receipt of notice thereof given by
you.

d.    If this Agreement terminates as of December 31, 2020 or any December 31
thereafter, due to a notice pursuant to Section 1 hereof and Company makes you
an offer to continue your employment for a period of at least one year with a
salary and bonus package which is equal to or greater than your then current
salary and Annual Incentive Bonus package and which would retain you in a senior
executive position reasonably comparable to your then status, offices, title,
authority, duties and responsibilities (a “Qualified Offer”), it shall not be
deemed a termination by the Company and there shall be no payment of severance.
In the event of such a termination where the Company has not made a Qualified
Offer, then the Company shall be obligated, beginning with the first payroll
period following the sixtieth (60th) day following your termination, to continue
to pay you the salary in accordance with the Company’s regular payroll practices
for a period of one (1) year from the date of such termination; provided,
however, that the initial payment shall include salary for all payroll periods
from the date of termination through the date of such initial payment. Such
continued

 

3



--------------------------------------------------------------------------------

payments are expressly conditioned on: (i) your agreeing to a general release in
form satisfactory to the Company releasing the Company and its affiliated
entities and all of their officers, directors, employees and agents from any and
all claims or liabilities made or claimed by you arising out of your employment
and/or the termination of employment and such release becoming effective prior
to the sixtieth (60th) day following the date of your termination of employment,
(ii) your full compliance with the restrictive covenants contained in Section 7
hereof, (iii) for a period of twelve (12) months following the date of your
termination, your availability to provide and, if reasonably requested by the
Company, your provision of consultative services related to the Company’s
transition to your successor, provided however that if you elect to terminate
these severance benefits during the period permitted by Section 7(e), you shall
not be required to continue to provide such consulting services following such
election, and (iv) you not electing to terminate these severance benefits during
the period permitted by Section 7(e), i.e., if you fail to timely sign or revoke
a release, if you violate any of the restrictive covenants contained in
Section 7 hereof, if you fail to provide requested consultative services, or if
you invoke your right under Section 7(e), any remaining severance payments will
be forfeited. Any payments made under this Section 6.b incident to a termination
of employment shall be in lieu of and in satisfaction of all claims for
severance, payment in lieu of notice or other compensation which may otherwise
arise upon termination of employment with the Company except for salary earned
through the date of termination and payment of earned but unused vacation in
accordance with Company policy then in existence. Any continued employment
pursuant to a Qualified Offer or any alternative thereto agreed to by the
parties shall be deemed an extension of the term and the provisions of this
Agreement shall continue in full force and effect, except to the extent modified
by the Qualified Offer or any alternative thereto agreed to by the parties.

7.     Restrictive Covenants. You agree to the following restrictive covenants:

a.    Non-Competition. It is understood and agreed that so long as you are
employed by the Company and for a period of: (i) twelve (12) months thereafter
for a termination by the Company pursuant to Sections 6(b) or (d); (ii) six
(6) months thereafter for a termination by the Company pursuant to Section 6(a);
and (iii) six (6) months for a termination by you under Section 6(d), you will
not directly or indirectly, provide any service either as an employee, employer,
consultant, contractor, agent, principal, partner, substantial stockholder,
corporate officer or director of or for any Radio Company that serves any
portion of the United States. For this purpose a “Radio Company” is any company
that, as a material part of its business, which competes in any material manner
with the then present or planned business activities of the Company, which shall
mean a business initiative materially discussed by the Board of Directors or
which is currently under material consideration by the Board of Directors or
which has been approved by the Board of Directors which shall include
specifically but limited to the distribution of audio entertainment products
(e.g., terrestrial radio, satellite radio, wireless/mobile radio and internet
radio). If you are employed by a company with a non-material radio business, you
agree that you will not perform any services for that radio business during such
twelve (12) month period.

b.    Non-Solicitation of Employees. In addition it is understood and agreed
that for the twelve (12) month year period following any termination of your
employment with the Company you will not, without the express prior written
permission of the Company, employ under your direct supervision, offer to
employ, counsel a third party to employ, or participate

 

4



--------------------------------------------------------------------------------

in any manner in the recommendation, recruitment or solicitation of the
employment of any person who was an employee of the Company on the date of the
termination of your employment or at any time within the 90 days prior thereto.

c.    Non-Solicitation of Clients. During the term of this Agreement and for a
period of twelve (12) months following your separation from the Company for any
reason, you will not, without prior written permission of the CEO of Entercom,
directly or indirectly, solicit for the sale of any advertising, marketing or
promotional services, any client or customer of the Company on behalf of a Radio
Company. For purposes of the foregoing, a client or customer of the Company
shall mean any person or entity that purchased or was solicited to purchase
advertising, marketing, or promotional services by the Company during the one
(1) year period preceding the date of your termination. Your obligations as set
forth above in this Section shall survive beyond the termination of your
employment with the Company.

d.    You agree that a material portion of the covenants of the Company
contained in this Agreement and of the compensation, including any bonuses set
forth herein, benefits and training that you will receive hereunder are
consideration for the restrictions contained in this Section 7. In the event you
violate the restrictive covenants set forth in this Section 7, it is agreed that
the time period for which the restrictive covenant so violated is applicable
shall be extended for a period of one (1) year from the date you cease such
violation. You acknowledge that any violation of the provisions set forth in
this Section 7 may cause irreparable harm to the Company. You, therefore,
expressly agree that the Company, in addition to any other rights or remedies
which it may possess, shall be entitled to injunctive and other equitable relief
to prevent a breach of these restrictions.

e.    At any time after six (6) months from the effective date of a termination
by the Company under Section 6(b) or (d), you shall be permitted to elect to
terminate the then remaining period of the non-compete in Section 7(a), as well
as the obligation to providing post-term consulting services as set forth in
Sections 6(b) and (d), by notifying the Company in writing. In the event you do
so, (i) the then remaining severance benefits set forth in Sections 6(b) and
(d) shall be forfeited, i.e., the then remaining severance payments shall be
discontinued (in the case of both Sections 6(b) and (d)); and (ii) the then
remaining unvested equity grants (in the case of Section 6(b)) shall be
forfeited.

8.    Confidentiality and Intellectual Property Rights. Your position involves a
close and confidential relationship in which you will be privy to proprietary
information of the Company, including without limitation strategic planning,
acquisition and investment analysis, research, consulting reports, computer
programs and sales, technical, financial and programming practices and data, all
of which you agree will be held in the strictest confidence at all times. All
copyright, trademark and/or other intellectual property rights of any kind
developed during the term of this Agreement and relating to or useful in the
Company’s business, or to your duties hereunder (“Works”) shall be deemed a
“work for hire” and shall be and remain the sole and exclusive property of the
Company, and you shall, to the extent deemed necessary or desirable by the
Company, cooperate and assist the Company in perfecting, filing and recording
any such rights. To the extent that any Works are not deemed “work for hire”,
Employee hereby assigns all of the Employee’s rights in such Works to the
Company and waives any and all moral rights the Employee may have in such Works.
Employee’s obligations under this Section 8 shall survive the expiration or
termination of this Agreement.

 

5



--------------------------------------------------------------------------------

Notwithstanding any other provision herein, Employee understands and
acknowledges that, pursuant to Section 7 of the Defend Trade Secrets Act of 2016
(which added 18 U.S.C. § 1833(b)), Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (A) (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such Section.

9.    No Restrictions. In making this Agreement you represent and warrant that
you are free to enter into and perform this Agreement and are not and will not
be under any disability, restriction or prohibition, contractual or otherwise,
with respect to (a) your right to execute this Agreement; (b) your right to make
the covenants contained herein; and (c) your right to fully perform each and
every term and obligation hereunder. You further agree not to do or attempt to
do, or suffer to be done, during or after the term hereof, any act in derogation
of or inconsistent with the obligations under this Agreement.

10.    Miscellaneous. This Agreement constitutes the entire agreement and
understanding between you and the Company concerning the compensation to be paid
to you and all of the terms and conditions of your employment and supersedes all
prior agreements concerning same, whether written or oral, except as
specifically set forth herein. Each party agrees to pay reasonable attorney’s
fees and costs incurred by the other if the other party is successful in
enforcing its rights under this Agreement in any court action, arbitration or
other proceeding. This Agreement may not be modified or amended except by
written instrument duly executed by each of the parties. A waiver by either
party of any term or condition of this Agreement or the breach thereof shall not
be deemed to constitute a waiver of any other term or condition of this
Agreement or of any subsequent breach of any term or condition hereof.

11.    Assignment. You may not assign any of your rights or obligations
hereunder without the express prior written permission of the Company. The
Company may assign its rights and obligations hereunder (including without
limitation, any rights to enforce the Restrictive Covenants set forth in
Section 7 contained herein) to any entity.

12.    Section 409A.

a.    To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of Internal Revenue Code of 1986,
as amended (the “Code”) and Department of Treasury regulations and other
interpretive guidance issued thereunder (“Section 409A”). If, however, the
parties determine that any compensation or benefits payable under this Agreement
may be or become subject to Section 409A, the parties shall cooperate to adopt
such amendments to this Agreement or to adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
such other actions, as the parties determine to be necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A.

 

6



--------------------------------------------------------------------------------

b.    Notwithstanding any provision to the contrary in the Agreement, in order
to be eligible to receive any termination benefits under this Agreement that are
deemed deferred compensation subject to Section 409A of the Code, your
termination of employment must constitute a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h) (a “Separation from Service”) and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “Separation
from Service.”

c.    Notwithstanding anything herein to the contrary, if you are deemed at the
time of your termination of employment with the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the
extent delayed commencement of any portion of the termination benefits to which
you are entitled under the Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
termination benefits shall not be provided to you prior to the earlier of
(i) the expiration of the six-month period measured from the date of the your
Separation from Service with the Company or (ii) the date of your death. Upon
the earlier of such dates, all payments deferred pursuant to this Section shall
be paid in a lump sum to you, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether you are
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as
of the time of your Separation from Service shall made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto).

d.    Notwithstanding the foregoing or any other provisions of the Agreement,
you and the Company agree that, for purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under the Agreement shall be treated as a right to receive a series
separate and distinct payments of compensation for purposes of applying the
Section 409A of the Code.

e.    Notwithstanding anything herein to the contrary, to the extent that
reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Section 409A, (i) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by you, (ii) any right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

13.    Governing Law. The validity, construction, interpretation and effect of
this Agreement shall be governed and construed by and determined in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflict of law provisions thereof.

 

7



--------------------------------------------------------------------------------

14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
affixed their hands and seals as of the date(s) written below.

 

Robert E. Philips

/S/ Robert E. Philips

Date: October 11, 2018 Entercom Communications Corp. By:  

/S/ Louise C. Kramer

Name:   Louise C. Kramer Title:   Chief Operating Officer Date: October 11, 2018

 

9